DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks, filed 18 May 2022, with respect to the rejection of claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn.  Despite the fact that both Major and Schuck are bearings and the overall structure of Schuck is very similar to the instant invention, Applicant’s arguments that the skilled artisan would not think to combine the oil mist system of Major with the oil mist system of Schuck to arrive at the grease system of the instant invention is persuasive.  Even though there can be grease compositions that behave like oil, the fact that Major lists problems and short comings of oil systems is reason enough to not look to combine Major and Schuck.
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest or render obvious, at least to the skilled artisan, the generator of claim 1, specifically comprising:
at least one grease reservoir adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing and being isolated from the rotating shaft such that no portion of the rotating shaft extends through the at least one grease reservoir, in the context of the other components in the claim.
Claims 14 and 15 are allowed for reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832